OPINION
By HORNBECK, J.
This is an appeal on questions of law from a judgment in favor of defendantappellee, after the trial judge had directed a verdict m its behalf.
The action was for damages for personal injuries claimed to have been sustained by plaintiff by reason of the negligence of an agent of the defendant company.
The appeal is prosecuted by the plaintiff. The appellee has filed a brief in which it is urged that there was no proof whatever of the agency for defendant of Duncan, the owner of the truck upon which machinery was being loaded with the assistance of the plaintiff when he was injured.
The appellant’s brief does not consider the question of plaintiff’s obligation to prove that Duncan was the agent of defendant and about his master’s business'when plaintiff was injured. As we view it, the record will not support a finding that the foregoing proof of agency has been established. In this situation, the judgment could not be reversed. It will, therefore, be affirmed.
GEIGER, PJ. and BARNES, J., concur.